Citation Nr: 1437672	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  04-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Whether the Veteran is competent to handle disbursement of VA benefits funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran service on active duty from January 1972 to September 1976. 

These matters arose from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO), in Jackson, Mississippi.  The Board observes that the Veteran's claims file is now under the jurisdiction of the Wichita, Kansas RO.

In July 2011, these matters were remanded for additional development, to include VA examinations and opinions.  In the July 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) relevant to the Veteran's claim of service connection for right arm disability, as the Veteran had submitted a timely notice of disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2013, the AOJ issued an SOC.  The Veteran has not submitted a substantive appeal, and this issue is not before the Board at this time.

Regarding the Veteran's claim of service connection for PTSD, the Board observes that the Veteran has established service connection for schizophrenia, which is rated 100 percent disabling.  Because PTSD is rated under the same criteria as schizophrenia (and because a governing regulation, 38 C.F.R. § 4.14, prohibits pyramiding), no monetary benefit would flow from an award of service connection for PTSD at this time.  Nonetheless, the Veteran is entitled to establish service connection for the specific psychiatric diagnosis of PTSD, if warranted.  Therefore, the appeal in the matter will not be dismissed as moot.

The Board notes, that in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) claims file.  Upon review of the file, the Board notes, with the exception of the June 2014 Appellant's Brief, the additional evidence is either duplicative to the evidence in the paper claims file or not pertinent to the issues that remain on appeal.  The Board also notes that the Veteran has a Veterans Benefits Management System (VBMS); however, there is no evidence currently uploaded to this file.  

Finally, the Veteran was previously represented by an Attorney.  In February 2013, the Veteran appointed the Veterans of Foreign Wars of the United States as his representative (as reflected in the February 2013 VA Form 21-22).  The Board notes this change in representation.


FINDINGS OF FACT

1.  The Veteran has not, since the service connection claim for bilateral hearing loss was filed in March 2005, had a hearing loss disability for VA purposes.

2.  The Veteran has not, since the service connection claim for tinnitus was filed in March 2005, had a tinnitus disability. 

3.  A chronic headache disability was not manifested during the Veteran's active duty service; a chronic headache disability is not currently shown; and the current tension headaches are not shown to be related to service.  

4.  The Veteran did not serve in the Republic of Vietnam or in one of the specified units elsewhere that have been determined to have been exposed to herbicides, to include Agent Orange, within relevant time frames; he is not presumed to have been exposed to herbicides, to include Agent Orange, during such service; moreover, actual exposure to such herbicides, within the meaning of the governing authority, has not persuasively been established. 

5.  Hypertension is not shown in service, and there is no competent evidence or opinion that hypertension-first manifested and diagnosed many years after service-is medically related to service, to include as due to exposure to herbicides.

6.  There is no competent evidence or opinion that the Veteran's Type II diabetes mellitus-first manifested and diagnosed many years after service-is medically related to service, to include as due to exposure to herbicides. 

7.  The Veteran did not serve in combat, and while his claimed in-service stressor has been verified, he is not shown to have a diagnosis of PTSD during the pendency of his claim seeking service connection for such disability. 

8.  The Veteran is not competent to manage his own finances.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met, to include on a presumptive basis due to chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for hypertension, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013). 

6.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5501-5504 (West 2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Relevant to whether or not the Veteran is competent to receive direct payment of his VA benefits, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  This is so because an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55. Id.  Consequently, the Board is not required to address VA's efforts to comply with those provisions with respect to the issue currently on appeal.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this appeal, April 2005, March 2006, and June 2007, pre- and post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claims.  As regards the Dingess/Hartman notice requirements, the March 2006 post-rating letter included notice to the Veteran as to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations. 

After issuance of the aforementioned notice, and opportunity for the Veteran to respond, December 2007 and January 2014 supplemental statement of the cases (SSOCs) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private, Social Security Administration (SSA), VA treatment and VA examination reports.  The RO has requested all outstanding treatment records identified by the Veteran in association with these claims and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence. 

Additionally, the Veteran was afforded VA examinations and most recently, in November 2013.  The Board finds that the examinations with opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Additionally, the Board finds there has been substantial compliance with its July 2011 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the Agency of Original Jurisdiction (AOJ) to undertake development in order to determine whether or not the Veteran was exposed to Agent Orange while serving in Panama; attempt to verify the Veteran's claimed in-service stressors; arrange for the Veteran to undergo VA examinations in order to determine whether or not the his claimed disorders were related to service; and to assess whether or not the Veteran was competent to directly receive VA benefits.  These actions were accomplished.  Indeed, a November 2011 response from the Joint Services Records Research Center (JSRRC) documents the fact that Agent Orange was not used in Panama during the Veteran's tour of duty; a February 2013 response from JSRRC documents that the Veteran's claimed in-service stressors were verified; and in November 2013, the Veteran was afforded several VA examinations with opinions. 

The Board's July 2011 remand also instructed the AOJ to readjudicate the claims and furnish an SSOC if any of the claims were denied.  This was accomplished by a January 2014 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims (paper and electronic) file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, hypertension, and diabetes mellitus which develop to a compensable degree (10 percent for such disorders) within a prescribed period after discharge from service (one year for such disorders), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system, diabetes mellitus, and hypertension) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Bilateral hearing loss and tinnitus:

The Veteran contends that service connection is warranted on a direct basis for hearing loss, and tinnitus.   

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.




On January 1972 service entrance audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
/
5
LEFT
15
15
5
/
5

Service treatment records also show the following with respect to the ears: an undated medical record showing a diagnosis of acoustic trauma in both ears; complaints of an ear infection in February 1975 and March 1975; a rash on the face and ear in March 1975; a diagnosis of chronic, right ear otitis externa; and an ear infection and objective findings of red and irritated ears in September 1975.  There are no complaints of tinnitus noted in the service treatment records.

On August 1976 service separation audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
/
15
LEFT
20
15
20
/
15

In a June 2004 VA audiology consultation, the Veteran reported a gradual decrease in hearing since 1981.  He reported a history of noise exposure and ear drainage.  The Veteran denied tinnitus and vertigo.

On November 2013 VA audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
15
15
10
25
35

The average puretone thresholds were 18 decibels in the right ear and 21 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran denied a history of humming, buzzing, or ringing in the ears.

The Board finds that service connection for bilateral hearing loss is not in order.  There is no evidence of a diagnosis of bilateral hearing loss for VA compensation purposes.  Significantly, while the November 2013 VA examiner diagnosed bilateral sensorineural hearing loss, the results of this examination show that the Veteran does not meet the criteria for a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  As noted above, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v Nicholson 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes, however, the Veteran's perception of bilateral hearing loss is outweighed by the objective audiometric testing which does not show the existence of current bilateral hearing loss per VA standards.  Overall, the VA audiometric findings of no bilateral hearing loss disability greatly outweigh the Veteran's personal beliefs.  As such, his service connection claim for bilateral hearing loss must be denied due to lack of a current disability for any time during the appeal period.  38 U.S.C.A. § 5107(b).

With respect to the Veteran's tinnitus claim, the record also fails to show that he has any current disability manifested as tinnitus.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

As noted, during the June 2004 VA audiology consultation, the Veteran denied tinnitus.  Moreover, during the most recent November 2013 VA examination, the Veteran denied a history of humming, buzzing, and ringing in the ears.  The only other mention of tinnitus in the record, outside of the June 2004 and November 2013 VA evaluations, is in the Veteran's March 2005 claim, in which he cursorily asserts that his tinnitus is related to service without offering any detail whatsoever about the onset of his purported tinnitus or its symptoms.  Because the March 2005 tinnitus claim is completely lacking in any informative detail or information concerning the condition, the Board does not assign any probative value to the Veteran's bare assertion of tinnitus in his March 2005 claim.  Moreover, during the November 2013 VA examination, the Veteran denied that he had experienced tinnitus, i.e., humming, buzzing, or ringing in the ears.  The Board credits the Veteran's denial and finds that there is no evidence that the Veteran has a current disability of tinnitus.  Accordingly, the first element of service connection is not met, and service connection for tinnitus cannot be granted.

Headaches:

The Veteran contends that service connection is warranted on a direct basis for headaches.

Service treatment records show several complaints of headaches in 1973 and "migraine" headaches 1976.  A treatment record in June 1975 indicates that the Veteran reported that he fell at the gym and hit the left side of his head a few weeks prior; he complained of having headaches since that time.  A March 1976 treatment report indicates a diagnosis of muscle tension headaches, secondary to vascular component.  On service August 1976 separation examination, the Veteran offered no complaints of headaches and clinical evaluation of his neurological system was normal.

The first post service evidence of a headache disability related to service was when the Veteran filed his current claim in March 2005.  The Board notes, however, post service treatment records are silent with respect to any chronic headache disability.  Indeed, an August 2004 VA hospitalization discharge summary documents the Veteran's denial of a history of headaches.

The Veteran was afforded a VA examination in November 2013.  The Veteran reported that his headaches come and go.  He was unable to estimate how often he experiences a headache.  After examining the Veteran and reviewing the claims file, the examiner diagnosed tension headache.  The examiner found that the claimed condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner rationalized that while the Veteran was treated for a headache on several instances during service, there was no evidence to suggest that a headache disorder was diagnosed.  The examiner noted that headache is among the most common of medical complaints; and that a thorough history is needed in order to diagnose what kind of headache syndrome the Veteran is experiencing.  The examiner noted that during the examination the Veteran was unable to report onset of headaches, number of headaches per month, family history of headaches, precipitating factors, effect of activity on pain, any recent change in his headaches.  The examiner noted that while it was not in dispute that the Veteran experiences headaches on occasion, there was no credible evidence that a headache disorder exists or that any incident during his military service may have caused his headaches.

After considering the totality of the evidence of record, the Board finds that service connection for headaches is not warranted as there is no competent evidence linking any such disorder to service.  While service treatment records do document the Veteran's complaints of headaches, there is no finding of a chronic headache disability.  Importantly, the November 2013 VA examiner clearly found that the Veteran did not have a chronic headache disability and any current occasional tension headache was not related to service; and offered a detailed rationale for this finding.  Given that the claims file was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Significantly, there is no medical evidence of record to refute this opinion. 

Moreover, the Veteran's current headache disorder is not one of the diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  Further, the first post-service evidence of a headache disorder related to service is when the Veteran filed his claim in March 2005, approximately 29 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000). 

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  The Board notes, however, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Moreover, the Board finds the Veteran's current assertions of continuing headaches since service are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report as to experiencing headaches since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest. 

Importantly, with the exception of the few instances of headache complaints during service, the remaining records are silent with respect to any complaints of headaches.  Moreover, the Veteran's August 1976 service separation examination revealed no head or neurological abnormalities; and the Veteran offered no headache complaints.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, contemporaneous to service, to be more probative than his statements made approximately 29 years after his service discharge and in connection with his claim for VA benefits. 

Again, the first post-service evidence of headaches is March 2005 when the Veteran filed his current claim, approximately 29 years after service.  Moreover, post service treatment records are also silent with respect to any complaints of headaches.  If the Veteran had experienced continuing headache symptoms since service, it would seem that he would have reported it during the course of seeking medical treatment.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from headaches since service are inconsistent with the contemporaneous evidence.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation of a chronic headache disability in the service treatment records, no complaints from the Veteran relevant to a headache disability upon service separation examination in August 1976 and the fact that his post-service treatment records are silent for any complaints referable to headaches to be persuasive evidence against his claim. 

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a chronic headache disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Diabetes and Hypertension:

The Veteran asserts that service connection is warranted for chronic type II diabetes mellitus and hypertension either on a direct or presumptive basis.  Personnel records show that he was stationed at Fort Davis, Canal Zone, during active service from March 1974 to June 1976.  The Veteran contends that he was exposed to Agent Orange while at that military facility and that he developed diabetes and hypertension as a result of such exposure.  The medical evidence of records shows that the Veteran was initially diagnosed with type II diabetes mellitus in 2004 and hypertension in 2003.

In support of his claim for service connection for chronic type II diabetes mellitus and hypertension, the Veteran submitted Internet articles which indicate that Agent Orange was used near the Panama Canal during the 1960's and 1970's.  Notably, the Veteran did not serve in the Republic of Vietnam, and therefore, presumptive service connection is not appropriate here under the provisions of 38 C.F.R. § 3.307 and 3.309.  

In November 2011, JSRRC noted that: "Review of the Department of Defense (DOD) list of sites associated with herbicide use or testing does not indicate any evidence of herbicide use or storage in Panama at any time.  Additionally, according to IOM's Veterans and Agent Orange report, Agent Orange was not used in Vietnam (or anywhere else by the US) after 1971."

As noted, there is no evidence that the Veteran served in the Republic of Vietnam.  The Veteran served in Panama from March 1974 to June 1976, and this is confirmed by his service personnel records.  The Veteran's reference to his exposure to Agent Orange while at a military facility in Panama is not supported by the findings of JSRRC. 

In sum, there is no indication in the Veteran's military record that he was ever attached to the infantry, field artillery, signal, or engineer units that have determined by the DOD to have been at or operated in any area at a time that any herbicide, including Agent Orange, was being used. 

Thus, the Veteran is not presumed to have been exposed to Agent Orange based on his service in Panama.  The Board also finds that the record also includes no persuasive evidence of actual Agent Orange exposure so as to invoke the presumptive procedures within the meaning of applicable regulations.  Accordingly, in-service exposure to herbicides is not conceded.  Thus, there is no basis for granting service connection for diabetes as being presumptively due to in-service herbicide exposure.  Moreover, hypertension is not a presumptive condition of Agent Orange exposure. 

Relevant to direct service connection, the Veteran's service treatment records are silent for complaints of or treatment for diabetes and hypertension.  On August 1976 service separation examination, the Veteran's blood pressure was 140/80 and his urine was negative for sugar.  As noted, the first diagnoses for hypertension and diabetes mellitus was in 2003 and 2004 respectively.

On November 2013 VA hypertension examination, the Veteran reported having high blood pressure since the military.  The Veteran reported that he believed that it was due to his exposure to Agent Orange while in Panama.  The examiner noted that he reviewed the Veteran's claims file.  He opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness in service.  He indicated that there was no documentation of consistently elevated blood pressure in the service treatment records.  The examiner noted that the first documented elevation of blood pressure was in 1999 which shows a blood pressure of 140/87.  He noted that the Veteran's first mention of treatment for high blood pressure was in 2003, over 20 years after discharge from active duty.  The examiner opined that given the Veteran's documented risk factors of race, alcohol consumption, obesity, and dyslipidemia, it was less likely than not that the development of hypertension is due to his military service.

On November 2013 VA diabetes examination, the examiner opined that the Veteran's current diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was first diagnosed with diabetes mellitus in March 2004, over 20 years after the Veteran's service in the military.  Therefore it was less likely than not that the Veteran's chronic diabetes was related to any incident that occurred in service.

As stated above, the current record does not support a finding of actual or presumed Agent Orange exposure, the Veteran is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also presents no basis for a grant of service connection on any other basis.  The competent medical evidence shows current diagnoses of hypertension and Type II diabetes mellitus; however, there is no medical evidence to even suggest a nexus between such disabilities and service.  That is, the Veteran's service treatment records are negative for any findings or diagnoses of hypertension and Type II diabetes mellitus; hence, the disabilities were not shown in service. Moreover, hypertension and Type II diabetes mellitus were not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence is clear that the Veteran's hypertension and diabetes did not manifest and was not diagnosed until decades after his service discharge.  As to this, the passage of many years-here, a matter of decades-between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the hypertension and diabetes diagnosed many years post-service to his military service or any incident thereof, to include alleged Agent Orange exposure therein.  The only medical opinions that address the Veteran's diabetes mellitus and hypertension, and their relation to service, are against a finding that such are related to service.  Insofar as the Veteran asserts that his hypertension and Type II diabetes mellitus are related to his service, again, as a layperson he does not have appropriate medical training and expertise, and he is not competent to offer an opinion on the medical matter of whether his hypertension and Type II diabetes mellitus are related to his period of service.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for hypertension and Type II diabetes mellitus must be denied.

PTSD:

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran does not claim, and the record does not show, that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).  His service personnel records reflect that his military occupational specialty was an Infantry Mortar.  His service personnel records do not show any awards or decorations indicating combat service.  He does not argue the contrary.  His alleged PTSD stressors are not claimed to be combat-related.  Personnel records reflect that he was assigned to CSC 4th Bn 10th Infantry at Fort Davis, Canal Zone from March 1974 to June 1976.

The Veteran reports that while he was stationed at Camp Davis, Canal Zone he was enroute from the "Atlantic side," when the Jeep he was riding in turned over.  He then describes being involved in a bushwhack and removing two other injured soldiers to Coco Solo Hospital.  Following this incident, he stated that they were on full scale alert and that riots ensued in downtown Colon, Panama.  He reports having his first schizoid episode after this stressful incident.  

On August 2007 VA examination, the examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner noted that the Veteran reported he was a Vietnam Veteran.  He indicated that the Veteran's claim was another one of his many grandiose delusions.  The Axis I diagnosis was Schizoaffective Disorder and Alcohol Dependence-sustained in full remission.

VA treatment records dated from 2004 to the present documents no DSM-IV diagnosis of PTSD.  In an April 2013 VA treatment record, Dr. S.L.B. documents "PTSD incurred in the service".

On March 2012 VA mental disorder examination, the only Axis I diagnosis was schizoaffective disorder, bipolar type.

In a February 2013 response, JSRRC confirmed that on February 1, 1976 personnel assigned to the 4th Battalion, 10th Infantry were involved in a vehicle accident resulting in two U.S. casualties.  JSRRC also verified that during 1974-1976 there were civilian unrest incidents in Panama; however they were unable to verify if the 4th Battalion, 10th Infantry went on full alert during those unrests.

On November 2013 VA PTSD examination, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner's assessment was as follows:

"[The Veteran] is applying for service connection for PTSD based on a vehicle accident in Panama.  The circumstances of this incident are not clear as [the Veteran's] account of what happened changes at the telling.  Moreover, he was given a complete mental health examination approximately 5 months after the vehicle accident and there was no mention of this as a stressor.  The examination and a subsequent C&P examination were consistent with reports of work and marital stress as the causal factors in his psychiatric decline.  Moreover, [the Veteran] is a very poor historian and his records include delusions regarding his history.  When this examiner asked [the Veteran] about his PTSD claim, he stated that he has PTSD because he was shot at a couple times (mentioning a Chicago drive-by), was beaten up "a lot of times in Arizona by the police," and got beat up other times, cut a lot, and locked up a lot unjustly.  He stated that "the beating in the alley (in Topeka in 1980 or 1981) alone will scar me for the rest of my life."  [The Veteran] then stated that he really doesn't know what PTSD is, but he is very unhappy about his pay situation.  [The Veteran] then stated that he was in Vietnam. When questioned about this, he then stated that he was in Hawaii and "that's like Vietnam."  The rating decision in 2007 stated that [the Veteran] was given the diagnosis of PTSD in 2006 when he stated that he served 13 months in Vietnam.  It was noted that the claim was shown to be part of his delusional disorder.  There have been no indication of PTSD symptoms over the years in [the Veteran's] record and therefore, this examiner cannot give a diagnosis of PTSD.  However, [the Veteran] continues to display serious symptoms of Schizoaffective Disorder and is seriously impaired by this disorder.  The previous C&P in 2012, listed symptoms of delusions, persecution, mania, and grandiosity.  [The Veteran] had to be redirected at times as he was tangential.  He continues to talk about having bachelors and masters degrees from various institutions.  He related applying for the State Security Officer job but found that the money he should have gotten was sent to a "bunny ranch."  He stated he filed a complaint and was awarded with $100,000 worth of land in Mexico, and stated that he sent the deed to his lawyer.  It is felt that [the Veteran] remains seriously impaired and is unemployable due to schizoaffective disorder."

The Board notes that the Veteran's claimed in-service stressor has been confirmed, however, the preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this claim has had, a diagnosis of PTSD in accordance with DSM-IV.  When he was examined by VA examiners, it was unequivocally concluded that he does not have a diagnosis of PTSD.  While there is a notation in an April 2013 VA treatment record that shows "PTSD, incurred in service", there is no further discussion as to why this assessment was made.  The Board finds it particularly probative that two separate VA examiners, over a span of many years (i.e., in August 2007 and November 2013), found no evidence to support a diagnosis of PTSD.  There is no probative evidence to the contrary (showing a diagnosis of PTSD in accordance with DSM-IV criteria during the pendency of this appeal).  

While his in-service stressor has been confirmed; as the Veteran is not shown to have a diagnosis of PTSD in accordance with DSM-IV, the threshold criteria for establishing service connection for PTSD is not met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet App. 141, 143-144 (1992).  As such, service connection for PTSD cannot be granted.

Competency to Handle Disbursement of Funds:

In this case, the RO determined, by way of a May 2008 rating decision, that the Veteran is incompetent for VA benefits purposes.  The Veteran essentially has contended that he is capable of managing his financial affairs and requests that a finding of competency be restored.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities. Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

Historically, in a December 2007 rating decision, the Veteran's evaluation for his service-connected schizophrenia was increased from 50 percent disabling to 100 percent disabling, effective August 30, 2007.  That rating decision also notified the Veteran that VA proposed to rate him as incompetent due to his schizoaffective disorder (psychosis).  The Veteran did not reply to the proposal and, in a May 2008 rating decision, the RO determined that the Veteran was incompetent.  He was informed of this decision on July 1, 2008; his representative subsequently filed a notice of disagreement and a timely substantive appeal.   

Notably, the Veteran was afforded a VA examination in August 2007.  The examination was conducted for purposes of determining whether the Veteran's service-connected schizophrenia disability had worsened in severity (i.e., for increased rating purposes).  This examination report showed that the Veteran was very tangential, would get off track easily, and made contradictory statements.  The examiner noted that, throughout the interview, the Veteran made numerous claims about his experiences playing professional sports.  When asked if he was suicidal, the Veteran responded "I've studied to be a Samurai, Krama, and Buddha, and death can be an honorable way to go."  He admitted to occasional hallucinations.  The examiner was unable to elicit answers to his questions about the Veteran's employment history; he repeatedly talked about being employed as a professional football player, Olympic basketball player, and professional boxer.  Frequency of psychiatric symptoms was noted as daily; severity of psychiatric symptoms was severe; duration of psychiatric symptoms was chronic.  

Mental status examination revealed that he was alert and oriented; psychomotor activity was normal; eye contact was good; and his affect was broad, but odd, and did not match the content of his speech.  His speech was normal in volume and rate but tangential.  He was unable to stay on the subject.  Numerous grandiose delusions were present.  Ideas of reference and paranoia were present.  He denied suicidal/homicidal ideations; there was no looseness of association; he denied visual hallucinations but admitted to occasional auditory hallucinations.  Insight was poor and judgment was questionable.  The diagnosis was schizoaffective disorder.  A GAF score of 35 was assigned.  

The examiner noted that the Veteran's condition was chronic and that there had been no documented remissions.  In fact, his symptoms appeared to be more "blatant" since the previous VA examination in December 2004.  He opined that it was more likely than not that the Veteran's social and occupational impairment was due solely to his service connected disability of "psychosis."  Overall, his quality of life was compromised secondary to schizoaffective disorder.  The examiner further noted observable impairments in thought processes and communication skills due to his psychosis and poor insight.  He opined that the chronic mental illness was significant enough that the Veteran might "decompensate" if he were to be placed under the stress of a regular employment situation.  The examiner concluded that the Veteran was not competent to hand his VA benefits.

A March 2008 VA treatment note indicates that the Veteran was compliant with his medications and that he was alert and oriented with no signs of delusions, hallucinations, or homicidal/suicidal ideations.  

In several statements, the Veteran asserts that he is competent to handle the disbursement of his VA funds.  He contends that he is adequately managing the money he receives from SSA and the allowance from his fiduciary.

In a November 2010 Report of General Information, the AOJ documented, in pertinent part, that the Veteran was given $1,500 to travel to Illinois to visit his sick father.  The Veteran was asked to provide receipts from his trip, to which he refused.  The AOJ stated that it was reported that the Veteran had not left his apartment since he was given the money.  Additionally, the AOJ documented that the Veteran was informed that he might be able to get an additional allowance if he provided a list of what he spends his social security and $200 personal allowance on each month.  The Veteran has refused to provide such receipts.

In a July 2011 VA mental health note, Dr. S.L.B. documents that the Veteran reported that he wanted his competency restored.  He indicated that the Veteran showed evidence of bills and a checking account that he was responsible to handle his funds.  Dr. S.L.B. noted that the Veteran had been sober eight years, he had not been admitted or treated for alcoholism; and that he was taking his medication.  Mental status examination revealed the Veteran was coherent and euthymic.  Dr. S.L.B. diagnosed schizoaffective disorder, and found that based on the evidence he believed the Veteran had the capacity to manage his funds.  

In a December 2011 VA mental health note, Dr. S.L.B. reiterated his contentions that the Veteran was competent to manage his funds.  Also, in December 2011 correspondence, J.L.J., LSCSW asked that the Veteran be deemed competent for VA purposes.

A December 2011 Informal Conference Report documents a conversation with J.L.J., the Veteran's VA social worker.  Mr. J. stated that both he and Dr. S.L.B. wrote that the Veteran was competent "because that's what the Veteran wants".

On March 2012 VA mental disorders examination, the examiner found that the Veteran was not competent to handle his VA funds.  The examiner opined:

"[The] Veteran reported that he has had a payee for his VA compensation for the past 2.5 years.  He stated that his payee has a restraining order against him.  He stated that he gets $100/week from his payee.  [The] Veteran reported that he manages his money every month from social security.  He stated that he has struggled to make repairs for his car, travel to see family members, and other basic necessities.  In regard to managing his own funds, Dr. B reported on December 2, 2011 that "Patient reports he is still managing his funds as allowed.  I wrote earlier that he had the capacity to manage his funds.  There is no change in my opinion".  This Veteran is currently meeting his housing, transportation, and daily living needs with someone helping him to currently manage his money.......Despite having $900-$1300 a month for his personal expenses, the Veteran continues to ask for more money.  There is no evidence to suggest that this Veteran can manage his finances, and in fact, the evidence from the progress notes history indicated that he can't manage the money that he currently receives each month.  It is clear that this Veteran is still in need of a payee who will manage his finances and pay his bills in a timely manner."

In an April 2013 VA treatment record, Dr. S.L.B. documents that the Veteran is stable and has no acute problems.  The Veteran reported that he does not use substances and that he is clean and sober.  The examiner noted that there was no lab data to the contrary.  Therefore he concluded that the Veteran was competent to manage his person and VA benefits.

On November 2013 VA PTSD examination, the examiner found that the Veteran was not competent to handle his VA funds.  The examiner opined:

"[The Veteran] currently has a payee and wishes to handle his own finances.  In this examination he stated that his payee dropped him to $60 a month, "my vehicle breaks down and for two years I have to walk."  After reviewing his records, this examiner concurs with the 2012 examiner's report:  "Despite having $900-$1300 a month for his personal expenses (from SS and VA), Veteran continues to ask for more money.  There is no evidence to suggest that this Veteran can manage his finances, and in fact, the evidence from his progress note history indicated that he can't manage the money that he currently receives each month."  A progress note in July 2010 indicated that [the Veteran] talked about how he has given money to women on crack and essentially been exploited several times.  He mentioned that he is currently living with a female and the relationship was unclear, as was the financial situation.  It was noted that in the past, [the Veteran] was given $1500 to visit his dying father in Chicago, but a social worker talked with his father who was living in Indiana and was healthy at that time.  [The Veteran] was asked to submit receipts regarding this trip and did not do so.  During this examination, [the Veteran] stated that his payee would not give him money to go to Chicago to visit family for Thanksgiving.  When this examiner asked who he would visit, he said his sister and her family.  He then stated "not really, no one is there."  There appears to be inaccuracies and inconsistencies throughout [the Veteran's] record.  He lapses into delusions and grandiosity and reports some impulsive behaviors that are consistent with his illness.  By having a payee, his rent and utilities are paid and he is therefore taken care of, and it is believed that this is in his best interest.  Thus, it would benefit him to continue having assistance in managing his financial affairs. This opinion will be in contrast to the stated opinions of Dr. B and J.J. for the reasons mentioned above."

The Board has reviewed the evidence of record and finds that there is clear and convincing evidence that the Veteran's is unable to contract or to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  In particular, the opinions of two (March 2012 and November 2013) VA examiners clearly show, are convincing, and leave no doubt that the Veteran is incompetent to manage his own affairs.

While Dr. S.L.B. has said on several occasions that the Veteran is competent to handle his VA benefits, he has not provided an adequate explanation for his findings.  There is no indication that Dr. S.L.B. reviewed the Veteran's entire claims file in order to base his opinion on the fact that the Veteran is competent to handle his VA benefits.  Further, Mr. J., the Veteran's social worker indicated that both he and Dr. S.L.B. wrote that the Veteran was competent, "because that is what the Veteran wants".  Their statements do not adequately address the Veteran's ability to manage his finances or his VA benefits.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Likewise, while there are several VA treatment records, to include the March 2008 record, during the appeal that indicate that the Veteran was alert and oriented, these records also did not address the Veteran's ability to manage his finances or his VA benefits.  Further, the VA treatment records, to include VA examination reports, consistently show a diagnosis of schizoaffective disorder, including treatment records signed by Dr. S.L.B.  Notably, VA examiners have stated that the Veteran remains seriously impaired due to his psychiatric disability.

The Board has considered the contentions from the Veteran with regard to restoration of a determination of competency.  To the extent these statements support his claim; they are outweighed by the clear and convincing opinions of the VA examiners that he is not competent to manage his affairs.  As noted above, the Veteran has been diagnosed with schizoaffective disorder throughout the entirety of this appeal.  He has been shown to be totally impaired by such psychiatric disorder.

The Board finds the VA examiners' opinions highly probative as they were definitive, based upon an in-person interview of the Veteran, specifically addressed his ability to manage his finances, and were supported by detailed rationale. 

Accordingly, these medical opinions are found to carry significant weight. Therefore, despite the lay statements and the additional evidence noted above, the Board finds the evidence clear, convincing and leaves no doubt as to the Veteran's incompetency.

For all the foregoing reasons, the Board finds against a determination of competency.  The claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for hypertension, to include as due to Agent Orange exposure is denied.

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure is denied.

Service connection for PTSD is denied.

The Veteran is not competent to handle disbursement of funds, and is not competent for VA benefits purposes. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


